DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, "a feedforward corrector circuit configured to calculate an increment of the flow rate setpoint as a function of the engine speed of the turbomachine and of a variation in said engine speed of the turbomachine, and to add this increment to the flow rate setpoint" It is not clear how that relates to the position of the actuators which adjust the flow rate.
Claims 6-7 recite both an apparatus and a method. A single claim may not contain both a product and a method of its use, as that claim is in two statutory classes, and not only the single class into which each claim must fall. In IPXL Holdings, L.L.C. v. Amazon.com, Inc., 19 the Federal Circuit invalidated as indefinite a claim that recited both an apparatus and a method of using the apparatus. To claim in two classes of claims, two claims in the same application typically are needed. Claiming the capability of an apparatus to perform a method, such as “configured to” or “operative to” perform a method or a step, is an apparatus limitation, not a method one. See MPEP 2173.05(p).
Claims 2-5 are rejected because they depend on a rejected independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney et al. (US 2010/064657 A1) hereinafter Mahoney and Bader et al. (IDS: FR2934321A1) hereinafter Bader.
Claim 1:
Mahoney discloses a fuel supply system (Fig. 1) for a turbomachine which, in operation, rotates at a certain engine speed according to the flight conditions (Para. 0016), comprising a fuel circuit (106, "supply line"; Para. 0016) comprising a pressurizer (112, "pressurizing valve") at the output of said fuel circuit, a pump (110, 142, "high pressure fuel metering pump" and Para. 0028) arranged to send into said fuel circuit a fuel flow rate which is an increasing function of the rotational speed (Para. 0028, "positive displacement pump" and Para. 0030, "linear flow versus speed") of a shaft of said pump, the system comprising a drive device (Fig. 2, Para. 0030) arranged to drive the pump (142) with a controllable rotational speed (146, "motor controller"), so as to adapt the rotational speed of the shaft of the pump (142) to comply with a flow rate setpoint at the output of the fuel circuit, the fuel circuit supplying flow rate to variable-
Mahoney doesn’t explicitly disclose a flow rate sensor placed between the output of the pump and the a pressurizer, the drive device being intended to drive the pump from an engine shaft of said turbomachine and being arranged to vary the ratio between the rotational speed of the shaft of the pump and that of the engine shaft, wherein the drive device comprises a reduction gear with an epicyclic gear train comprising three elements, including a central planetary gear, an external ring gear and a planet carrier through which the planet gears mesh with the planetary gear and the ring gear, a first of the three elements being intended to be connected to the engine shaft and a second of the three elements being intended to be coupled to a shaft of the pump, said three elements being rotatable about an axis of the reduction gear, said driving device further comprises at least a first electrical means arranged to rotate the third of the three elements of the reduction gear, so as to change a rotational speed ratio between the first and second of said elements, control circuit arranged to control the drive device on the basis of a measurement provided by the flow rate sensor, said supply beginning with a tapping on a bypass placed between the output of the pump and the flow rate sensor, and wherein the drive device comprises second electrical means coupled to the first or second of said elements of the reduction gear, the first and second electrical means being arranged to transfer electrical power reversibly from one to the other.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Mahoney with the disclosure of 
Claim 2:
Mahoney and Bader, as shown in the rejection above, disclose all the limitations of claim 1.
Mahoney doesn’t explicitly disclose wherein the feedforward corrector circuit determines a position of the moving elements via the position of the variable-geometry actuators from a predetermined associative law linking the position of the variable geometries to the engine speed, determines a variation in said position of the variable geometries from said associative law and from the variation in the engine speed of the turbomachine and the position of the variable geometries, and calculates the increment of the flow rate setpoint by multiplying said variation in the position of the variable geometries by a section of said variable-geometry actuators.
However, Bader does disclose wherein the feedforward corrector circuit determines a position of the moving elements via the position of the variable-geometry actuators from a predetermined associative law linking the position of the variable geometries to the engine speed, determines a variation in said position of the variable geometries from said associative law and from the variation in the engine speed of the turbomachine and the position of the variable geometries, and calculates the increment of the flow rate setpoint by multiplying said variation in the position of the variable geometries by a section of said variable-geometry actuators (Figs. 1-2, 18, 36, 100, 102, 106).
Claim 3:

Mahoney also discloses wherein the feedforward corrector circuit determines a position of the moving elements via the position of the variable-geometry actuators from a predetermined associative law linking the position of the variable geometries to the engine speed, determines a variation in said position of the variable geometries from said associative law and from the variation in the engine speed of the turbomachine and the position of the variable geometries, and calculates the increment of the flow rate setpoint by multiplying said variation in the position of the variable geometries by a section of said variable-geometry actuators (Figs. 1-2, 18, 36, 100, 102, 106).
Claim 4:
Mahoney and Bader, as shown in the rejection above, disclose all the limitations of claim 1.
	Mahoney doesn’t explicitly disclose wherein the flow rate sensor is produced by a metering device comprising a sliding slide and a sensor for detecting the position of said slide, the fuel circuit being arranged so that the position of said slide indicates the flow rate passing through the metering device.
	However, Bader does disclose wherein the flow rate sensor is produced by a metering device comprising a sliding slide and a sensor for detecting the position of said slide, the fuel circuit being arranged so that the position of said slide indicates the flow rate passing through the metering device (Fig. 1, Item 28; Pg. 6, Lines 21-23).
Claim 5:

	Mahoney also discloses a turbomachine comprising a fuel supply system (Figs. 1-2).
Claim 6:
Mahoney and Bader, as shown in the rejection above, disclose all the limitations of claim 1.
	Mahoney doesn’t explicitly disclose a method of regulating a fuel pump of the fuel supply system of claim 1 for a turbomachine in an aircraft, comprising
controlling the rotational speed of the shaft of the pump, which increase or, respectively, decrease this speed when the flow rate indicated by the sensor decreases or increases, so that the flow rate and the pressure at the output of the circuit are adapted to the flight conditions of the aircraft, correcting, in a feedforward manner, the flow rate setpoint as a function of the engine speed of the turbomachine and of a variation in said engine speed of the turbomachine. (Para. 0023-0034; Fig. 1, 128, 150, 172).
Claim 7:
Mahoney and Bader, as shown in the rejection above, disclose all the limitations of claim 6.
	Mahoney also discloses wherein said correcting the flow rate setpoint includes determining a position of the variable-geometry actuators on the basis of a predetermined associative law linking the position of the variable-geometry actuators to the engine speed, determining a variation in said position of the variable-geometry actuators from said associative law and from the variation in the engine speed of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747